Case 8:17-cv-01592-DMG-SP Document 63 Filed 04/01/20 Page 1 of 2 Page ID #:891


   1

   2

   3

   4

   5

   6

   7
                             UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9
       UNITED STATES OF AMERICA,                 Case No.: SA CV 17-1592-DMG (SPx)
  10
                    Plaintiff,
  11                                             ORDER GRANTING
              vs.                                CLAIMANTS’ EX PARTE TO
  12                                             STAY THE COURT’S RULING
       REAL PROPERTY LOCATED AT 2323             ON THE GOVERNMENT’S
  13   MAIN STREET IRIVINE,                      MOTION FOR ORDER
       CALIFORNIA                                AUTHORIZING
  14                                             INTERLOCUTORY SALE OF
                    Defendant.                   REAL PROPERTY [58]
  15
       VON KARMAN – MAIN STREET,
  16   LLC,
               Claimant.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 8:17-cv-01592-DMG-SP Document 63 Filed 04/01/20 Page 2 of 2 Page ID #:892


   1         Having considered the moving papers, opposition, and the pleadings and files
   2   in this action, the Court GRANTS Claimant’s ex parte application for a stay of the
   3   Court’s ruling on the Government’s Motion for Order Authorizing Interlocutory
   4   Sale of Real Property.
   5   IT IS SO ORDERED.
   6

   7
           DATED: April 1, 2020
   8

   9

  10                                           DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                -1-
